 



Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (as it may be amended from time to time,
this “Agreement”), is entered into as of April 28, 2005 by Electric City Corp.,
a Delaware corporation (the “Company”), and the purchasers whose names appear on
the signature pages of this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

W I T N E S S E T H:

     WHEREAS, the Company desires to sell and issue to the Purchasers shares of
its Common Stock and warrants to purchase shares of its Common Stock, all as
more fully described herein; and

     WHEREAS, each Purchaser desires to purchase such securities from the
Company in the amounts and for the purchase price and otherwise on the terms and
subject to the conditions set forth herein;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto hereby agree as follows:

ARTICLE 1 – DEFINITIONS

     1.1 The following terms when used in this Agreement, including its preamble
and recitals, shall, except where the context otherwise requires, have the
following meanings, such meanings to be equally applicable to the singular and
plural forms thereof:

     “Affiliate” means, as applied to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

     “Agreement” shall have the meaning set forth in the preamble of this
Agreement.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the City of Chicago are authorized or required by law
or executive order to close.

     “Certificate of Designations” means, with respect to any series of
preferred stock of the Company, the Certificate of Designations, Preferences and
Relative, Participating, Optional and Other Special Rights of Preferred Stock
and Qualifications, Limitations and Restrictions Thereof for such series of
preferred stock.

 



--------------------------------------------------------------------------------



 



     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as amended or restated from time to time.

     “Closing” shall have the meaning set forth in Section 2.3 hereof.

     “Closing Date” shall have the meaning set forth in Section 2.3 hereof.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Commission” means the United States Securities and Exchange Commission or
any other Governmental Authority at the time administering the Securities Act or
the Exchange Act.

     “Commission Documents” shall have the meaning set forth in Section 4.2(f)
hereof.

     “Common Shares” means the shares of Common Stock to be issued by the
Company to the Purchasers hereunder (excluding any shares of Common Stock which
may be issued pursuant to exercise of the Common Stock Warrants).

     “Common Stock” means shares of the Company’s common stock, par value
$0.0001 per share.

     “Common Stock Warrants” means the warrants to purchase Common Stock to be
issued by the Company to the Purchasers pursuant to this Agreement, as evidenced
by Warrant Certificates.

     “Company” shall have the meaning set forth in the preamble of this
Agreement.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

     “Governmental Authority” means the government of any nation, state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

     “Issuable Warrant Shares” means, as of any date of determination thereof,
the unissued shares of Common Stock which the Purchasers then have the right to
acquire from the Company pursuant to exercise of the Common Stock Warrants.

     “Issued Warrant Shares” means, as of any date of determination thereof, all
shares of Common Stock which the Purchasers then hold pursuant to having
exercised the Common Stock Warrants in whole or in part.

2



--------------------------------------------------------------------------------



 



     “Officer’s Certificate” means a certificate of the Company signed by its
Chief Executive Officer or Chief Financial Officer.

     “Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

     “Purchasers” shall have the meaning set forth in the preamble of this
Agreement. “Purchaser” shall mean one of the Purchasers, as applicable in the
context.

     “Registration Statement” shall have the meaning set forth in Section 5.1(a)
hereof.

     “Regulatory Approvals” means (i) any and all certificates, permits,
licenses, franchises, concessions, grants, consents, approvals, orders,
registrations, authorizations, waivers, variances, exemptions, declarations, or
clearances from, or filings or registrations with, or reports or notices to, any
Governmental Authority, and (ii) any and all waiting periods imposed by
applicable laws.

     “Securities” means the Common Shares and the Common Stock Warrants which
are issued and sold by the Company to the Purchasers under this Agreement.

     “Securities Act” means the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same may be in effect from time to time.

     “Target Deadline” shall have the meaning set forth in Section 5.1(a)
hereof.

     “Taxes” means any federal, state, county, local or foreign taxes, charges,
fees, levies, or other assessments, including, without limitation, all net
income, gross income, sales and use, ad valorem, transfer, gains, profits,
excise, franchise, real and personal property, gross receipt, capital stock,
business and occupation, disability, employment, payroll, license, estimated, or
withholding taxes or charges imposed by any governmental entity, and includes
any interest and penalties on or additions to any such taxes (and, in the case
of the Company and its Subsidiaries, Taxes for which the Company or any of its
Subsidiaries may be liable in its own right, or as the transferee of the assets
of, or as successor to, any other corporation, association, partnership, joint
venture, or other entity, or under Treasury Regulation Section 1.1502-6 or any
similar provision of state or local law).

     “Transaction Documents” means this Agreement, the Warrant Certificates and
each other instrument, document or agreement to which the Company and any
Purchaser is a party or which is executed or delivered by the Company or any
Purchaser in connection with consummation of the Transactions, as amended,
modified or supplemented and in effect from time to time.

     “Transactions” shall have the meaning set forth in Section 3.1(b).

3



--------------------------------------------------------------------------------



 



     “Warrant Certificate” means a warrant certificate evidencing Common Stock
Warrants, duly executed and delivered by the Company pursuant to this Agreement,
and any replacement certificate issued by the Company in respect thereof
pursuant to partial exercise, transfer, loss or mutilation of such warrant
certificate, as such original or replacement certificate may be amended and in
effect from time to time.

     “Warrant Shares” means, as of any date of determination thereof,
collectively, all Issued Warrant Shares and all Issuable Warrant Shares.

ARTICLE 2 – ISSUE, PURCHASE AND SALE OF SECURITIES

     2.1 Authorization of Issuance of Securities. The Company has authorized the
initial issuance of up to 6,250,000 shares of Common Stock and up to 3,125,000
Common Stock Warrants on and subject to the terms and conditions of this
Agreement and has reserved out of its authorized and unissued Common Stock for
the purpose of effecting the exercise of the Common Stock Warrants, up to
3,125,000 shares of Common Stock.

     2.2 Purchase and Sale of Securities. Subject to the terms and conditions
herein set forth, the Company hereby agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, at the Closing, the number of
shares of Common Stock and Common Stock Warrants, for the aggregate purchase
price, set forth opposite such Purchaser’s name on Schedule I hereto.

     2.3 Closing. Subject to the satisfaction or waiver of the conditions to
closing set forth in Article 3, the closing of the purchase and sale of the
Securities (the “Closing”) shall take place at 10:00 a.m. Central Time within
three Business Days of the date hereof (the “Closing Date”), at the offices of
counsel for the Company, Schwartz, Cooper, Greenberger & Krauss, Chartered, 180
North LaSalle Street, Suite 2700, Chicago, Illinois 60601, or at such other
date, time and/or location as is mutually agreed upon by the Company and the
Purchasers.

ARTICLE 3 – CLOSING

     3.1 Purchasers’ Conditions to Closing. Each Purchaser’s obligation to
purchase and pay for the Securities to be purchased by such Purchaser at the
Closing is subject to the satisfaction (or waiver by such Purchaser), on or
before the Closing Date, of each of the following conditions:

     (a) Receipt of Securities. Such Purchaser shall have received delivery of
the stock certificates and Warrant Certificates evidencing the Securities to be
issued to such Purchaser in accordance with Section 3.4;

     (b) No Litigation; No Order. No action, suit or proceeding relating to the
transactions contemplated by this Agreement (the “Transactions”) shall be
pending that seeks to restrain or prevent any of the Transactions, and no order
(including, without limitation, a temporary restraining order), decree, writ,
judgment or injunction shall be in effect that restrains, enjoins or prevents
the consummation of the Transactions;

4



--------------------------------------------------------------------------------



 



     (c) Proceedings. On or prior to the Closing Date, all corporate and other
proceedings required to be taken under applicable laws, rules and all
regulations and all rules of The American Stock Exchange in connection with the
Transactions shall have been taken and all filings and documents incident
thereto shall be reasonably satisfactory in form and substance to such
Purchaser;

     (d) Representations and Warranties. The Company’s representations and
warranties set forth in this Agreement shall have been true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality, in which case, such
representations and warranties shall be true and correct without further
qualification) when made and shall continue to be true and correct in all
material respects on the Closing Date (except, in either case, to the extent
that any of such representations and warranties are specifically made as of a
date prior to the date of this Agreement, in which case such representations and
warranties shall have been true and correct as of the applicable earlier
date(s));

     (e) Compliance with this Agreement. The Company shall have performed and
complied with all of the covenants, agreements and conditions set forth or
contemplated herein that are required to be performed or complied with by the
Company on or before the Closing Date;

     (f) Purchase Permitted by Applicable Laws; Legal Investment. The
acquisition of and payment for the Securities and the consummation of the
Transactions (i) shall not be prohibited by any applicable law, governmental
regulation or rules of AMEX, and (ii) shall not subject the Company to any
penalty or, in its reasonable judgment, other onerous conditions under or
pursuant to any applicable law or governmental regulation;

     (g) Consents and Approvals. All consents, waivers, approvals, exemptions,
authorizations, or other actions by, or notices to, or filings with, any
Governmental Authority, self-regulatory agency and other Persons necessary or
required in connection with the execution, delivery or performance by the
Company or enforcement against the Company of this Agreement (including, without
limitation, the issuance of the Securities contemplated hereunder) in connection
with the consummation of the Transactions shall have been obtained or made and
be in full force and effect;

     (h) Closing Deliveries. The Company shall have delivered the Closing
Deliveries in accordance with Section 3.4;

     (i) Costs and Expenses. The Company shall have paid (or reimbursed the
Purchasers for) the reasonable costs and expenses, including reasonable
attorneys’ fees, incurred by the Purchasers in connection with the negotiation
of the Transaction Documents and the Closing of the Transactions; provided that
the Company shall not be obligated to pay more than $15,000 in the aggregate
against all such costs and expenses incurred; and

5



--------------------------------------------------------------------------------



 



     (j) No Material Adverse Change. Neither the Company nor any of its
subsidiaries shall have sustained since December 31, 2004 any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court
governmental action, order or decree, and since December 31, 2004, there shall
not have been any material change in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth or contemplated in
the Commission Documents..

     3.2 Company Conditions to Closing. The Company’s obligation to issue and
sell the Securities to each Purchaser at the Closing is subject to the
satisfaction (or waiver by the Company), on or before the Closing Date, of each
of the following conditions:

     (a) Receipt of Purchase Price. The Company shall have received from such
Purchaser payment of the purchase price payable by such Purchaser by wire
transfer of immediately available funds to the account specified on Annex III
hereto;

     (b) No Litigation; No Order. No action, suit or proceeding relating to the
Transactions shall be pending that in the reasonable good faith judgment of the
Company seeks to restrain or prevent any of the Transactions and has a
reasonable probability of success;

     (c) Representations and Warranties. Such Purchaser’s representations and
warranties set forth in this Agreement shall have been true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality, in which case, such
representations and warranties shall be true and correct without further
qualification) when made and shall continue to be true and correct in all
material respects on the Closing Date (except, in either case, to the extent
that any of such representations and warranties are specifically made as of a
date prior to the date of this Agreement, in which case such representations and
warranties shall have been true and correct as of the applicable earlier
date(s));

     (d) Compliance with this Agreement. Such Purchaser shall have performed and
complied with all of the covenants, agreements and conditions set forth or
contemplated herein that are required to be performed or complied with by such
Purchaser on or before the Closing Date;

     (e) Purchase Permitted by Applicable Laws; Legal Investment. The
acquisition of and payment for the Securities by such Purchaser and the
consummation of the Transactions (i) shall not be prohibited by any applicable
law, governmental regulation or rules of AMEX, and (ii) shall not subject the
Company to any penalty or, in its reasonable judgment, other onerous conditions
under or pursuant to any applicable law or governmental regulation; and

     (f) Consents and Approvals. All consents, waivers, approvals, exemptions,
authorizations, or other actions by, or notices to, or filings with, any
Governmental Authority, self-regulatory agency and other Persons necessary or
required in connection

6



--------------------------------------------------------------------------------



 



with the execution, delivery or performance by the Company or enforcement
against the Company of this Agreement (including, without limitation, the
issuance of the Securities contemplated hereunder) and the consummation of the
Transactions shall have been obtained or made and be in full force and effect.

     3.3 Closing Deliveries by Each Purchaser. At the Closing, each Purchaser
shall deliver to the Company the following:

     (a) the purchase price for the Securities being purchased by such
Purchaser, as set forth on Schedule I hereto, by wire transfer of immediately
available funds to an account designated by the Company set forth on Annex III
hereto, which funds will be delivered to the Company in consideration of the
Securities issued to such Purchaser at the Closing;

     (b) an executed Investor Questionnaire in the form attached as Annex I
hereto;

     (c) an executed representation letter in acceptable form if the Purchaser
is acting on behalf of a managed account in the purchase of any Securities; and

     (d) a completed Selling Stockholder Questionnaire for such Purchaser in the
form attached as Annex II hereto.

     3.4 Closing Deliveries by the Company. At the Closing, the Company shall
deliver to each Purchaser which has complied with its obligations under
Sections 3.2 and 3.3:

     (a) one or more stock certificates representing the Common Shares being
purchased by such Purchaser, registered in the name of such Purchaser or its
nominee(s), as such Purchaser has specified in writing to the Company prior to
the Closing;

     (b) one or more Warrant Certificates representing the Common Stock Warrants
being purchased by such Purchaser, registered in the name of such Purchaser or
its nominee(s), as such Purchaser has specified in writing to the Company prior
to the Closing;

     (c) Officer’s Certificate. A certificate, dated the Closing Date and signed
by the Chief Executive Officer of the Company, certifying that the conditions
set forth in Sections 3.1(d) and 3.1(e) hereof have been satisfied on and as of
such date;

     (d) Secretary’s Certificate. A certificate, dated the Closing Date and
signed by the Secretary of the Company, certifying as to the Company’s
Certificate of Incorporation, Bylaws, resolutions of the Board of Directors,
good standing, and incumbency;

     (e) an opinion of counsel, dated the Closing Date, from outside counsel to
the Company, in substantially the form attached as Annex IV hereto.

ARTICLE 4 – REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.

7



--------------------------------------------------------------------------------



 



     4.1 Purchaser Representations, Warranties and Covenants. Each Purchaser
hereby represents and warrants to the Company as follows:

     (a) Such Purchaser has received or been given access to copies of the
following:

     (i) the Company’s registration statement on Form S-1 filed with the
Commission on May 3, 2004, as amended by Form S-1/A filed with the Commission on
May 21, 2004;

     (ii) the Company’s current report on Form 8-K dated August 31, 2004 filed
with the Commission on September 2, 2004;

     (iii) the Company’s current report on Form 8-K dated January 4, 2005 filed
with the Commission on January 4, 2005;

     (iv) the Company’s current report on Form 8-K dated February 28, 2005 filed
with the Commission on March 4, 2005;

     (v) the Company’s current report on Form 8-K dated March 4, 2005 filed with
the Commission on March 8, 2005;

     (vi) the Company’s registration statement on Form S-3 filed with the
Commission on March 18, 2005, as amended by Form S-3/A filed with the Commission
on April 15, 2005;

     (vii) the Company’s annual report on Form 10-K for the year ended
December 31, 2004 filed with the Commission on March 31, 2005, as amended by
Form 10-K/A filed with the Commission on April 13, 2005;

     (viii) the Company’s preliminary proxy statement for annual meeting of
stockholders to be held on May 4, 2005, filed with the Commission on March 31,
2005; and

     (ix) the Company’s definitive proxy statement for annual meeting of
stockholders to be held on May 4, 2005, mailed to stockholders on April 14, 2005
and filed with the Commission on April 14, 2005.

Such Purchaser represents to the Company that such Purchaser has had access to
such financial and other information and has had the opportunity to ask
questions and receive answers as it deemed necessary in respect of the decision
to purchase the Securities it is purchasing hereunder, and has consulted with
its own advisors concerning the proposed investment in the Company. Such
Purchaser understands that an investment in the Company involves a high degree
of risk for the reasons, among others, set forth under the caption “RISK
FACTORS” in the Company’s registration statement referred to in clause
(vi) above.

     (b) Such Purchaser represents that it (or, if applicable, each managed
account on whose behalf Securities are being purchased by such Purchaser) is a
sophisticated investor and an “accredited investor” as defined in Rule 501 under
the Securities Act, as certified by such

8



--------------------------------------------------------------------------------



 



Purchaser pursuant to the Investor Questionnaire in the form attached hereto as
Annex I which such Purchaser has completed and delivered to the Company. Such
Purchaser further represents that it (or, if applicable, each managed account on
whose behalf Securities are being purchased by such Purchaser) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Securities and making an
informed investment decision with respect thereto, and can bear the economic
risk of loss of the entire investment in the Securities being purchased.

     (c) Such Purchaser acknowledges that it has sole responsibility for its own
due diligence investigation and its own investment decision, and that in
connection with its investigation and its investment decision (i) such Purchaser
has not relied on any representation by or on behalf of the Company not set
forth in the Commission Documents or in this Agreement, and (ii) such Purchaser
has not relied on the fact that any other Person has decided to invest in the
Securities or in capital stock of the Company.

     (d) Such Purchaser understands and expressly acknowledges and agrees that
none of the Securities have been registered under the Securities Act, or
qualified under any applicable securities laws of any State of the United States
(“Applicable State Law”) and therefore the Securities may not be offered, sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of, directly
or indirectly, unless subsequently registered or qualified under the Securities
Act and under Applicable State Law or unless an exemption from the registration
requirements of the Securities Act and Applicable State Law is available and an
opinion of counsel indicates that such an exemption is available, in each case
to the extent permitted by the terms of this Agreement; provided, however, that
if the transfer is between affiliated Purchasers, the transferring Purchaser
shall be required to deliver only a certificate (and not an opinion of counsel)
reasonably satisfactory to the Company stating that registration is not required
under the Securities Act.

     (e) Such Purchaser understands and agrees that all certificates
representing the Securities shall bear a legend which will be substantially in
the form of the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY; PROVIDED, HOWEVER, THAT IF THE TRANSFER IS BETWEEN
AFFILIATED PURCHASERS, THE TRANSFERRING PURCHASER SHALL BE

9



--------------------------------------------------------------------------------



 



REQUIRED TO DELIVER ONLY A CERTIFICATE (AND NOT AN OPINION OF COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

     The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
this Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of selling stockholders
thereunder.

     Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in this Section 4.1(e)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Securities pursuant to Rule 144, or (iii) if such Securities
are eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of the Registration Statement
if required by the Company’s transfer agent to effect the removal of the legend
hereunder. If all or any portion of a Warrant is exercised at a time when there
is an effective registration statement to cover the resale of the Issued Warrant
Shares, such Issued Warrant Shares shall be issued free of all legends. The
Company agrees that following the effective date of the Registration Statement
or at such time as such legend is no longer required under this Section 4.1(e),
it will, no later than three trading days following the delivery by a Purchaser
to the Company or the Company’s transfer agent of a certificate representing
Securities issued with a restrictive legend (such date, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the

10



--------------------------------------------------------------------------------



 



Company to the Purchasers by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company System.

     In addition to any other rights available to such Purchaser, if the Company
fails to cause its transfer agent to transmit to the Purchaser a certificate or
certificates free of restrictive legends by the Legend Removal Date, and if
after such date the Purchaser is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of the Common Shares (a “Buy-In”), then
the Company shall pay in cash to the Purchaser the amount by which (x) the
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Common Shares that the Company was required to
deliver to the Purchaser free of legends times (B) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Company. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates free from restrictive legends as required pursuant to the terms
hereof.

     Each Purchaser, severally and not jointly with the other Purchasers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1(e) is predicated upon the Company’s
reliance that the Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.

     (f) Such Purchaser (or, if applicable, each managed account on whose behalf
Securities are being purchased by such Purchaser) will acquire the Securities
pursuant to this Agreement for its own account for investment and not with a
view to, or in connection with, the resale or distribution thereof or in any
arrangement or understanding with any other persons regarding the distribution
of such Securities in violation of the Securities Act.

     (g) Except as otherwise permitted by Rule 144, such Purchaser hereby
covenants and agrees with the Company not to make any sale of any Registrable
Securities without causing the prospectus delivery requirement under the
Securities Act to be satisfied or otherwise complying with the Securities Act,
and such Purchaser acknowledges and agrees that the Registrable Securities are
not transferable on the books of the Company unless the certificate submitted to
the transfer agent evidencing such Registrable Securities is accompanied by

     (i) a separate certificate in acceptable form executed by an officer of, or
other authorized person designated by, such Purchaser to the effect that such
Registrable Securities have been sold in accordance with a registration
statement pursuant to Section 5.1 hereof and the requirement of delivering a
current prospectus has been satisfied; or

     (ii) an opinion of counsel reasonably satisfactory to the Company stating
that registration is not required under the Securities Act; provided, however,
that if the transfer is between affiliated Purchasers, the transferring
Purchaser shall be required to

11



--------------------------------------------------------------------------------



 



deliver only a certificate (and not an opinion of counsel) reasonably
satisfactory to the Company stating that registration is not required under the
Securities Act.

     (h) Such Purchaser acknowledges that there may be times when the Company
may temporarily suspend the use of the prospectus forming a part of the
Registration Statement in the circumstances, and subject to the limitations, set
forth in Section 5.4(c) below. Such Purchaser hereby covenants and agrees that
it will not sell any Registrable Securities pursuant to said prospectus during
the period commencing at the time at which the Company gives such Purchaser
written notice of the suspension of the use of said prospectus in accordance
with Section 5.4 and ending the date on which the Company gives such Purchaser
written notice that such Purchaser may thereafter effect sales pursuant to said
prospectus.

     (i) Such Purchaser understands that nothing in the Commission Documents,
this Agreement or any other materials presented to such Purchaser in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice, other than the opinion of counsel delivered pursuant to
Section 3.4(e). Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

     (j) Such Purchaser understands that the Securities (including the Issuable
Warrant Shares) are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act and
Applicable State Law and that the Company is relying upon the truth and accuracy
of, and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.

     (k) the execution and delivery of this Agreement by such Purchaser and the
performance of this Agreement and the consummation by such Purchaser or its
advisory clients, as the case may be, of the Transactions have been duly
authorized by all necessary action of such Purchaser’s directors and
stockholders (if a corporation), partners (if a partnership) or members and
managers (if a limited liability company) and, if applicable, such Purchaser’s
advisory clients; and this Agreement, when duly executed and delivered by such
Purchaser, will constitute a valid and legally binding instrument, enforceable
in accordance with its terms against such Purchaser or any of its advisory
clients, as the case may be; except as the enforceability thereof may be limited
by (i) bankruptcy, insolvency, moratorium and other laws affecting the rights
and remedies of creditors and secured parties, (ii) rules of law governing
specific performance, injunctive relief or other equitable remedies and by
general principles of equity, and (iii) the indemnification provisions of
Section 5.6.

     (l) Such Purchaser represents that:

     (i) If such Purchaser is a corporation, it is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with all requisite power and authority to perform its obligations
under this Agreement. If such Purchaser is a limited liability company, it is a
limited liability company duly organized, validly existing and in good standing
under the laws of the

12



--------------------------------------------------------------------------------



 



jurisdiction of its organization or formation, with all requisite power and
authority to perform its obligations under this Agreement. The person executing
this Agreement on behalf of such Purchaser is authorized to act for such
Purchaser in purchasing the Securities.

     (ii) If such Purchaser is a corporation acting in an advisory capacity, it
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with full power and authority
(corporate and other) to act on behalf of its advisory clients under this
Agreement. If such Purchaser is a limited liability company acting in an
advisory capacity, it is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, with full power and authority (limited liability
company and other) to act on behalf of its advisory clients under this
Agreement.

     (iii) If such Purchaser is a trust, the trustee thereunder has been duly
appointed as trustee of such Purchaser with full power and authority to act on
behalf of such Purchaser and to perform the obligations of such Purchaser under
this Agreement. Furthermore, the trustee under such trust has independently
determined that the purchase of the Securities to be purchased by such Purchaser
is a suitable investment for such trust as authorized by the terms thereof and
applicable laws and regulations.

     (iv) If such Purchaser is a limited partnership, it is a limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with full power and authority to
perform its obligations under this Agreement.

     (v) If such Purchaser is a limited partnership acting in an advisory
capacity, it is a limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, with full
power and authority to act on behalf of its advisory clients under this
Agreement.

     (vi) If such Purchaser is a corporation, limited liability company,
partnership, trust or other form of business entity, the execution and delivery
of this Agreement by such Purchaser will not contravene or result in a default
under any provision of existing law or regulation to which such Purchaser is
subject, the provisions of its trust instrument, charter, by-laws or other
governing documents or any indenture, mortgage or other agreement or instrument
to which it is a party or by which it is bound and does not require on its part
any approval, authorization, license or filing from or with any foreign,
federal, state or municipal board or agency which has not been obtained or duly
made.

     (vii) If such Purchaser is an individual, he or she has full power and
authority to perform his or her obligations under this Agreement.

     (m) Such Purchaser agrees to complete and execute and return to the Company

     (i) the Investor Questionnaire in the form of Annex I to this Agreement
representing that such Purchaser is investing in Securities as an “accredited
investor;”

13



--------------------------------------------------------------------------------



 



     (ii) if such Purchaser is acting on behalf of a managed account in the
purchase of any Securities, an acceptable representation letter (the “Managed
Account Representation Letter”); and

     (iii) the Selling Stockholder Questionnaire in the form of Annex II to this
Agreement,

in each case together with an executed signature page to this Agreement. Such
Purchaser represents and warrants that the answers to each of the foregoing are
true and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement. Notwithstanding the foregoing,
from the effective date of the Registration Statement through the date that the
Registration Statement is no longer effective, each Purchaser agrees to promptly
notify the Company if at any time the information contained in the documents
delivered by or on behalf of such Purchaser pursuant to this Agreement becomes
untrue or incorrect in any manner and shall promptly provide the Company with
corrected information if such information is required to be disclosed in the
Registration Statement. Such Purchaser further represents and warrants that it
is not purchasing any Securities on behalf of any managed account other than as
listed in the Managed Account Representation Letter.

     (n) Such Purchaser represents that it has not entered into any contracts,
arrangements, understandings or relationships (written or otherwise) with any
other Person or Persons (other than the Company or a limited partner/member of
such Purchaser, which in any case shall not violate any securities laws) with
respect to any securities of the Company (including but not limited to transfer
or voting of any of the securities, finder’s fees, joint ventures, loan or
option arrangements, puts or calls, guarantees of profits, division of profits
or loss, or the giving or withholding of proxies) or the operations, management
or control of the Company; such Purchaser is not bound together, under common
control with, in a common enterprise with, or otherwise acting in concert with,
any other Person or Persons (other than a limited partner/member of such
Purchaser, which in any case shall not violate any securities laws) in
connection with the Transactions; and such Purchaser does not own any securities
of the Company which are pledged or otherwise subject to a contingency the
occurrence of which would give another Person voting power or investment power
over such securities.

     (o) Such Purchaser represents, for itself, that as of the date hereof, such
Purchaser does not beneficially own any shares of Common Stock.

     (p) No state, federal or foreign regulatory approvals, permits, licenses or
consents or other contractual or legal obligations are required for such
Purchaser to enter into this Agreement or otherwise purchase the Securities to
be purchased by such Purchaser.

     (q) Without limiting the provisions of any confidentiality agreement
entered into between such Purchaser and the Company, such Purchaser agrees that,
without the Company’s prior written consent, it will keep confidential and will
not disclose or divulge any confidential, proprietary or secret information
which such Purchaser may obtain from the Company in connection with the
Transactions which information the Company has identified in writing to the
Purchasers to be confidential, unless such information is known, or until such
information becomes known, by the public through no fault of such Purchaser.

14



--------------------------------------------------------------------------------



 



     (r) The residence or principal place of business of such Purchaser is set
forth on the signature page to this Agreement and the offer and sale of the
Securities to such Purchaser was made solely in that state.

     (s) Such Purchaser understands and acknowledges that the Company intends to
use up to $1,850,000 from the sale of the Securities to fund a portion of the
merger consideration for the acquisition of all of the outstanding capital stock
of Maximum Performance Group, Inc., a Delaware corporation (“MPG”). Such
Purchaser represents to the Company that such Purchaser has had the opportunity
to (i) review a draft of the merger agreement pursuant to which, on the terms
and subject to the conditions thereof, the Company will acquire all of the
outstanding stock of MPG in consideration for $1,850,000 in cash (plus or minus
an adjustment based on closing net book value, as provided in the merger
agreement) plus up to 5,650,000 shares of the Company’s Common Stock, as well as
documents ancillary to the merger agreement and (ii) ask questions and receive
answers concerning MPG, it business, assets, management, results of operations,
financial condition and prospects and the terms and conditions of the foregoing
acquisition and to obtain any additional information which the Company possesses
or can acquire without unreasonable effort or expense that is necessary to
verify the accuracy of information furnished by the Company. Such Purchaser
understands that any acquisition by the Company of another company, such as MPG,
involves a high degree of risk and that there can be no assurance that any such
acquisition will be successful or beneficial to the Company. The Company
acknowledges that  ______and  ______have each declined to exercise such
opportunity to review the MPG transaction.

     (t) Other than the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any disposition, including
short sales (but not including the location and/or reservation of borrowable
shares of Common Stock), in the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet from
the Company or any other Person setting forth the material terms of the
transactions contemplated hereunder until the date hereof (“Discussion Time”).
Each Purchaser understands and acknowledges, severally and not jointly with any
other Purchaser, that the Commission currently takes the position that coverage
of short sales of shares of the Common Stock “against the box” prior to the
effective date of the Registration Statement with the Securities is a violation
of Section 5 of the Securities Act, as set forth in Item 65, Section 5 under
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

     4.2 Company Representations and Warranties. The Company hereby represents
and warrants to each Purchaser as follows:

15



--------------------------------------------------------------------------------



 



     (a) The Company and each of its subsidiaries has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, is duly qualified as a foreign entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, other than
in such jurisdictions where the failure to be so qualified and in good standing
would not be reasonably expected to have a material adverse effect, with the
requisite power and authority to perform its obligations under this Agreement,
to consummate the Transactions and to conduct its business as currently
conducted.

     (b) The execution, delivery and performance of this Agreement by the
Company, the authorization, sale, issuance and delivery of the Securities and
the consummation by the Company of the Transactions have been duly authorized by
all necessary corporate action of the Company and this Agreement has been duly
executed and delivered by the Company; and this Agreement, when duly executed
and delivered by each Purchaser and the Company, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as the enforceability thereof may be limited by (i) bankruptcy,
insolvency, moratorium and other laws affecting the rights and remedies of
creditors and secured parties, (ii) rules of law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity, and (iii) the indemnification provisions of Section 5.6.

     (c) Assuming the accuracy of the representations of each Purchaser in this
Agreement, the Common Shares issuable hereunder will be issued in compliance
with all applicable federal and state securities laws. The Common Shares and the
shares of Common Stock issuable upon the exercise of the Common Stock Warrants
are duly authorized and reserved for issuance, and, when issued upon such
exercise, will be validly issued, fully paid and nonassessable, and free of all
liens, encumbrances and restrictions imposed by law (other than restrictions
upon transfer imposed generally by applicable securities laws), any agreement or
by the Company and subject to no preemptive rights, co-sale rights, rights of
first refusal or similar rights in favor of other Persons which have not been
waived. Assuming the accuracy of the representations of each Purchaser in this
Agreement, when such shares of Common Stock are issued, such shares will be
issued in compliance with all applicable federal and state securities laws. The
Company has reserved for issuance  ______shares of Common Stock issuable upon
exercise of the Common Stock Warrants.

     (d) As of the date hereof, the Company has authorized 120,000,000 shares of
Common Stock and 5,000,000 shares of preferred stock. As of the date hereof, the
Company has 41,828,310 issued and outstanding shares of Common Stock and 224,752
issued and outstanding shares of Series E Convertible Preferred Stock. Other
than the securities described in this Section 4.2(d) and the options, rights and
warrants to purchase up to 23,011,882 shares of Common Stock and 2,274,756
shares of Common Stock reserved for issuance upon conversion of outstanding
convertible notes, the Company does not have any other securities or rights to
purchase its securities outstanding except as set forth on Schedule 4.2(d).

     (e) The execution and delivery of this Agreement, the authorization, sale,
issuance and delivery of the Securities and the consummation by the Company of
the Transactions on its part herein contemplated and the compliance by the
Company with the terms hereof do not (i) violate the Certificate of
Incorporation (as amended to date) of the Company, including the

16



--------------------------------------------------------------------------------



 



Certificates of Designations of the Series E Preferred Stock of the Company, or
the By-Laws (as amended to date) of the Company, or (ii) violate any of the
terms or provisions of, or constitute a default under or give a right of
termination of, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of their properties or assets are subject, or (iii) result in a material
violation of any applicable law, statute or any order, judgment, decree, rule or
regulation of any court or Governmental Authority having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or Governmental Authority is required for the valid
authorization, execution, delivery and performance by the Company of this
Agreement, the issuance of the Securities or any Warrant Shares or the
consummation by the Company of the other transactions on its part contemplated
by this Agreement, except for such consents, approvals, authorizations,
registrations or qualifications as may be required under Federal securities law
or Applicable State Law, American Stock Exchange listing requirements or with
respect to requirements applicable to such Purchaser.

     (f) Since December 31, 2004, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the date hereof (including all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein) being hereinafter referred to as the
“Commission Documents”). As of their respective dates, the Commission Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder applicable to
the Commission Documents. Each Commission Document does not as of the date
hereof contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein in light of the circumstances in which they were made not
misleading. The Commission Documents, including the financial statements, when
they were filed with the Commission, conformed in all material respects with the
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended. The
Company is not required to file and will not be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
hereof or the Closing Date and to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound which has
not been previously filed as an exhibit to the Company’s reports filed or made
with the Commission under the Exchange Act.

     When the Registration Statement becomes effective, the documents
incorporated by reference in the Registration Statement, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission thereunder,

17



--------------------------------------------------------------------------------



 



and none of such documents contained or will contain an untrue statement of a
material fact or omitted or will omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
any further documents so filed and incorporated by reference in the Registration
Statement after the effective date or any further amendment or supplement
thereto after the effective date, when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished by any Purchaser in such Purchaser’s Selling
Stockholder Questionnaire.

     When the Registration Statement becomes effective, the Registration
Statement will conform, and any further amendments or supplements to the
Registration Statement will conform, in all material respects to the
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and do not and will not, as of the applicable effective
date as to the Registration Statement and any amendment thereto, and as of the
applicable filing date as to any amendment or supplement thereto, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by any Purchaser in such Purchaser’s Selling
Stockholders Questionnaire.

     (g) Since December 31, 2004, neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree.

     (h) Neither the Company nor any of its subsidiaries is in violation of, or
in default under, nor has there been any waiver given with respect to, any term
or provision of any charter, by-law, mortgage, indenture, agreement, instrument,
statute, rule, law, regulation, judgment, decree, order, writ, or injunction
applicable to it, such that such violations and defaults in the aggregate could
reasonably be expected to result in any material adverse change in the business,
assets, properties, condition (financial or otherwise) or results of operations
of the Company and its subsidiaries, taken as a whole, or materially adversely
affect the ability of the Company to perform in any material respect its
obligations under this Agreement or under the Common Stock Warrants. All
Regulatory Approvals required by the Company and its subsidiaries to conduct
their respective business as now conducted by them have been obtained and are in
full force and effect, and the Company and its subsidiaries are in compliance
with the terms and requirements of such Regulatory Approvals. Except as set
forth on Schedule 4.2(h), since December 31, 2004, none of the Company or any of
its subsidiaries has received any written notice or other written communication
from any Governmental Entity regarding (i) any revocation, withdrawal,
suspension, termination or modification of, or the imposition of any material
conditions with respect to, any Regulatory Approval, (ii) any violation of any
law by the Company or any of its subsidiaries, (iii) any other limitations on
the conduct of business by the Company or any of its

18



--------------------------------------------------------------------------------



 



subsidiaries or (iv) any comments from the staff of the Commission on the
Commission Documents.

     (i) The Company has good and marketable fee simple title to the assets
reflected on the balance sheet set forth in the 2004 Audited Financial
Statements (the “Assets”). Except as set forth in Schedule 4.2(i), none of the
Assets is subject to any encumbrances, except for minor liens that in the
aggregate are not substantial in amount, do not materially detract from the
value of the property or assets subject thereto or interfere with the present
use thereof and have not arisen other than in the ordinary course of business.
There are no pending or threatened condemnation proceedings relating to any of
the facilities of the Company. The real property improvements (including
leasehold improvements) and fixtures and equipment of the Company are adequately
insured and are structurally sound with no known material defects. The
facilities, fixtures and equipment of the Company are in good operating
condition and repair (except for ordinary wear and tear and any defect for which
the cost of repairing would not be material), are sufficient for the operation
of the Company’s business as presently conducted and are in conformity in all
material respects with all applicable laws, ordinances, orders, regulations and
other requirements (including applicable zoning, environmental, motor vehicle
safety or standards, occupational safety and health laws and regulations)
relating thereto currently in effect, except where the failure to conform would
not have a material adverse effect on the business or financial condition of the
Company. The Assets are valued on the Company’s books at or below actual cost
less an adequate and proper depreciation charge. The Company has not depreciated
any of the Assets on an accelerated basis or in any other manner inconsistent
with applicable Internal Revenue Service tax and fiscal guidelines, if any.

     (j) Except as disclosed on Schedule 4.2(j), there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any of its subsidiaries before any court,
arbitrator or administrative or governmental body that (a) seeks to enjoin or
otherwise prevent the consummation of the sale or issuance of the Securities or
(b) materially and adversely affects, or as to which there is a reasonable
possibility of an adverse decision that would materially and adversely affect,
either individually or collectively, the assets, business, properties,
prospects, operations or condition, financial or otherwise, of the Company and
its subsidiaries, taken as a whole. Neither the Company nor any of its
subsidiaries is in violation of any judgment, order, writ, injunction, decree,
rule or regulation of any court or governmental department, commission, board,
bureau, agency or instrumentality, the violation of which reasonably could be
expected to, either individually or collectively, materially and adversely
affect the business, property, assets, prospects, operations or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole.

     (k) The Company maintains or is covered by valid policies of workers’
compensation insurance, product liability insurance, and of insurance with
respect to its properties and business. The Company currently maintains in full
force insurance covering the respective risks of the Company and its
subsidiaries of such types and in such amounts, with such deductibles and with
such insurance companies as are customary for other companies engaged in similar
lines of business. The Company currently maintains key man life insurance for
John Mitola in the amount of $5,000,000, which is and will remain in full force
and effect through December 31, 2005.

19



--------------------------------------------------------------------------------



 



     (l) Except as set forth on Schedule 4.2(l), neither the Company nor any of
its subsidiaries is directly or indirectly a party to or otherwise involved in
any transaction including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service, with any Affiliate.
The Company has made available to the Purchasers copies of all agreements and
documents related to all transactions listed on Schedule 4.2(l).

     (m) The Company and each of its subsidiaries has timely filed (or caused to
be filed) all Tax Returns that are required to be filed by (or with respect to)
it on or before the date hereof and has paid all Taxes due on or before the date
hereof whether or not reflected on such Tax Returns, including pursuant to any
assessment received by it. All such Tax Returns were true, correct and complete
in all material respects. None of such Tax Returns has been audited by the
relevant taxing authority, and no taxing authority has notified (or threatened)
the Company or any of its subsidiaries, orally or in writing, that such taxing
authority will or may audit any such return. The Company and its subsidiaries
have complied with all requirements of the Code, the Treasury Regulations and
any state, local or foreign law relating to the payment and withholding of Taxes
relating to them, and the Company and each of its subsidiaries have, within the
time and in the manner prescribed by applicable law, paid over to the proper
taxing authorities all amounts required to be so withheld and paid over relating
to them. The charges, accruals and reserves on the books of the Company and its
subsidiaries in respect of Taxes or other governmental charges are adequate to
cover any liability of the Company and its subsidiaries for Taxes through the
date hereof. There are no liens for Taxes with respect to any asset of the
Company or any of its subsidiaries, except for liens with respect to Taxes that
are not yet due and payable. No taxing authority in a jurisdiction where the
Company or any of its subsidiaries, as the case may be, does not file tax
returns has made a claim, assertion or threat that the Company or any of its
subsidiaries is or may be subject to taxation in such jurisdiction.

     (n) The offer, sale and issuance of the Securities are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Securities to any
Person so as to bring the offering and sale of such Securities by the Company
within the registration provisions of the Securities Act. The Company has filed
all notices and satisfied all registration or qualification requirements of any
state securities or Blue Sky law of any applicable jurisdiction with respect to
the offer, issuance and sale of the Securities.

     (o) The net proceeds of the sale of the Securities will be used by the
Company to fund the acquisition of all of the outstanding capital stock of
Maximum Performance Group, Inc., a Delaware corporation, and for other general
corporate purposes.

     (p) Schedule 4.2(p) lists all agreements with any Person in which the
Company has granted registration rights with respect to its capital stock.
Schedule 4.2(p) lists all agreements, arrangements or understandings between the
Company and one or more stockholders of the Company relating to the transfer of
any class of securities of the Company (including, without limitation, tag-along
rights, drag-along rights, rights of first offer or any similar rights or
obligations) or voting of any class of securities of the Company. Except as set
forth on Schedule 4.2(p), all holders of piggyback registration rights which
otherwise would apply with

20



--------------------------------------------------------------------------------



 



respect to the Registration Statement (as defined in Section 5.1 below) have
waived such rights with respect to the registration of the Registrable
Securities (as defined in Section 5.1 below).

     (q) The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including each of its subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the
Exchange Act, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.

     (r) The Company’s Common Stock is registered pursuant to Section 12(b) of
the Exchange Act, and the Company has taken no action designed to, or which to
its knowledge is likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as set forth in Schedule 4.2(r), the Company has not, in the 12 months
preceding the date hereof, received notice from the AMEX that the Company is not
in compliance with the listing or maintenance requirements of the AMEX.
Immediately following the Closing, the Company will be, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

     (s) The Company confirms that, neither the Company nor, to the Company’s
knowledge, any other Person acting on its behalf has provided any of the
Purchasers or their agents or counsel with any information that constitutes
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, furnished by the
Company with respect to the representations and warranties made herein are true
and correct in all material respects with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4.1 hereof.

21



--------------------------------------------------------------------------------



 



     (t) Assuming the accuracy of the Purchasers’ representations and warranties
set forth in Section 4.1, neither the Company, nor to its knowledge any of its
Affiliates, nor to its knowledge any Person acting on its or their behalf, has
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of the AMEX.

     (u) Based on the financial condition of the Company as of the Closing Date
after giving effect to the receipt by the Company of the proceeds from the sale
of the Securities hereunder, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities but excluding redemption of preferred stock) as they mature;
(ii) the Company’s assets do not constitute unreasonably small capital to carry
on its business for the current fiscal year as now conducted and as proposed to
be conducted including its capital needs taking into account the particular
capital requirements of the business conducted by the Company, and projected
capital requirements and capital availability thereof; and (iii) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date. The Commission Documents set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of the Company and
each of its subsidiaries, or for which the Company or any of its subsidiaries
has commitments. For the purposes of this paragraph, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $50,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any of its
subsidiaries is in default with respect to any Indebtedness.

     (v) The Company is eligible to register the resale of its Common Stock by
the Purchasers under Form S-3 promulgated under the Securities Act and the
Company hereby covenants and agrees to use its best efforts to maintain its
eligibility to use Form S-3 until the Registration Statement covering the resale
of the Shares shall have been filed with, and declared effective by, the
Commission.

     (w) Neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Securities by any form of general solicitation or
general advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other entities

22



--------------------------------------------------------------------------------



 



which it believes are “accredited investors” within the meaning of Rule 501
under the Securities Act.

     (x) Neither the Company, nor to the knowledge of the Company, any agent or
other person acting on behalf of the Company, has (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
or (iii) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

     (y) Anything in this Agreement or elsewhere herein to the contrary
notwithstanding, it is understood and agreed by the Company (i) that none of the
Purchasers have been asked to agree, nor has any Purchaser agreed, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, including short sales, and specifically
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that counter parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (a) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined and (b) such hedging activities
(if any) could reduce the value of the existing stockholders’ equity interests
in the Company at and after the time that the hedging activities are being
conducted. The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

     4.3 Company Covenants. The Company hereby covenants as follows:

     (a) The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of the AMEX such that it would require stockholder approval prior to
the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction.

     (b) The Company shall, by 8:30 a.m. Eastern time on the trading day
following the date hereof, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby, and shall attach the
Transaction Documents thereto. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the

23



--------------------------------------------------------------------------------



 



Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or the AMEX, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with the Registration Statement and (ii) to the
extent such disclosure is required by law or AMEX regulations.

     (c) No claim will be made or enforced by the Company or, to the knowledge
of the Company, any other Person that any Purchaser is an “Acquiring Person”
under any shareholder rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchasers. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

     (d) The Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representation in effecting transactions in securities of the Company.

     (e) From the date hereof until the effective date of the Registration
Statement, neither the Company nor any of its subsidiaries shall issue shares of
Common Stock; provided, however, the period set forth in this Section 4.3(e)
shall be extended for the number of trading days during such period in which
(i) trading in the Common Stock is suspended by AMEX, or (ii) following the
effective date of the Registration Statement, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Shares and Warrant Shares.

     (f) The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same

24



--------------------------------------------------------------------------------



 



terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

     4.4 Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the
Purchasers herein shall survive the execution of this Agreement, the delivery to
the Purchasers of the Securities and the payment therefore.

ARTICLE 5 — REGISTRATION OF THE SHARES; COMPLIANCE WITH THE SECURITIES ACT

     5.1 Required Registration. The Company shall:

     (a) Subject to Section 5.2 below, use its best efforts, subject to receipt
of all necessary information from the Purchasers, to prepare and file with the
Commission within 5 Business Days of the effective date of its current
registration statement on Form S-3 filed March 18, 2005, as amended April 15,
2005 (Reg. No. 333-123437) (the “Target Deadline”) a registration statement (the
“Registration Statement”) covering the resale of the Common Shares and the
Warrant Shares (collectively, the “Registrable Securities”) by the Purchasers
from time to time through the American Stock Exchange, the over-the-counter
market or in privately-negotiated transactions or otherwise.

     (b) Subject to the provisions of Section 5.2 below, use its best efforts,
subject to receipt of all necessary information from the Purchasers, to cause
the Registration Statement to be declared effective as promptly as practicable
after filing thereof, but in no event later than the date which is 90 days after
the filing of the Registration Statement (the “Effectiveness Deadline”).

     (c) Use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier of the
date when (i) all Registrable Securities have been sold, or (ii) all Registrable
Securities may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144 under the Securities Act,
as determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
Purchasers.

     (d) File documents required of the Company for customary “blue sky”
clearance in states specified in writing by the Purchasers and reasonably
required by the Purchasers in order to resell the Registrable Securities;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented.

     (e) File with the Commission in a timely manner the reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act (or, if the Company is not required to file such reports, it will, upon the
request of any Purchaser, make publicly available other information so long as
necessary to permit sales by the Purchasers under Rule 144 under the Securities
Act), all to the extent required to enable the Purchasers to sell the
Registrable Securities from time to time without registration under the
Securities Act within the limitations provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended

25



--------------------------------------------------------------------------------



 



from time to time, or (ii) any similar rule or regulation hereafter adopted by
the Commission; provided, however, that nothing in this Agreement shall require
the Company to file reports under the Securities Act or the Exchange Act, to
register any of its securities under the Exchange Act, or to make publicly
available any information concerning the Company at any time when it is not
required by law or by any agreement by which it is bound to do any of the
foregoing.

     (f) Subject to Section 6.1, all expenses relating to the registration and
offering of the Registrable Securities pursuant to this Section 5.1 shall be
borne by the Company, except that the Purchasers shall bear underwriting and
selling commissions attributable to their Registrable Securities being
registered and any transfer taxes on shares being sold by such Purchaser.

     5.2 Purchasers’ Cooperation. In addition to and without limitation of any
other covenant, representation or warranty contained in this Agreement, each
Purchaser shall:

     (a) Complete the Selling Stockholder Questionnaire related to the
Registration Statement in the form attached hereto as Annex II and deliver the
same to the Company promptly (and in any event within five (5) Business Days
following Closing hereunder).

     (b) Furnish to the Company, upon the Company’s request, all information
regarding such Purchaser and the intended distribution of such Purchaser’s
Registrable Securities included in any registration statement under Section 5.1
for the purpose of preparing such registration statement, to the extent that
such information is required to comply with applicable legal requirements.

     (c) Upon the Company’s request, notify the Company of the number of
Registrable Securities held by such Purchaser and the number of Registrable
Securities that have been sold and remain to be sold pursuant to any
registration statement under Section 5.1 on which any Registrable Securities are
registered. In any event, each Purchaser shall promptly notify the Company when
all registered Registrable Securities of such Purchaser have been sold.

     5.3 Transfer of Shares. Each Purchaser agrees not to effect any disposition
of any Registrable Securities or the right to purchase any Registrable
Securities that would constitute an offer or sale within the meaning of the
Securities Act except as contemplated in Section 5.1 or pursuant to an exemption
from registration under the Securities Act.

     5.4 Company’s Other Obligations In Respect of Registration. In connection
with the registration by the Company of the Registration Statement:

     (a) The Company will promptly notify each Purchaser holding Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing.

     (b) The Company will furnish to each Purchaser with respect to the
Registrable Securities registered under the Registration Statement (and to each
underwriter, if any, of such

26



--------------------------------------------------------------------------------



 



Registrable Securities ) such number of copies of the Registration Statement and
any amendment or supplement thereto and of prospectuses and preliminary
prospectuses in conformity with the requirements of the Securities Act as such
Purchaser shall reasonably request.

     (c) The Company shall prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing; provided, however,
the Company may, subject to the last sentence of this Section 5.4(c),
temporarily suspend the use of the prospectus forming a part of such
registration statement in the event that, and during such period as, (i) the
Company is engaged in confidential negotiations or other confidential business
activities, disclosure of which would be required to be included or incorporated
by reference in such prospectus or registration statement, and (ii) the Board of
Directors of the Company determines in good faith that such disclosure would
have a material adverse effect on any such confidential negotiations or other
confidential business activities or would be materially detrimental to the
Company. In such event, subject to the last sentence of this Section 5.4(c), the
Company may suspend the use of such prospectus until such time as an amendment
to such registration statement has been filed by the Company and declared
effective by the Commission, or until such time as the Company has filed an
appropriate report with the Commission pursuant to the Exchange Act. Anything
herein to the contrary notwithstanding, the Company does not have the right to
suspend the use of such prospectus or otherwise restrict the Purchasers’ ability
to sell or otherwise transfer the Registrable Securities (or any other
securities of the Company any Purchaser holds) for a period of more than 60 days
(which need not be consecutive days) in any twelve month period.

     (d) The Company will promptly inform the Purchasers when any stop order by
the Commission has been issued with respect to the Registrable Securities and
use its best efforts to promptly cause such stop order to be withdrawn.

     (e) The Company will cause all Registrable Securities registered pursuant
to such registration statement to be listed on each securities exchange or
market system on which the Company’s Common Stock then is listed.

     (f) The Company will take such other actions as may be reasonably necessary
to effect the registration of the resale of the Registrable Securities in
accordance with the terms of this Agreement, to allow such Registrable
Securities to trade in the same market system or exchange where the Company’s
Common Stock then trades, and to comply with all rules and regulations of the
Commission applicable thereto.

     5.5 Effect of Failure to File or Obtain Effectiveness of Registration
Statement.

     (a) If the Registration Statement covering the resale of all the
Registrable Securities required to be filed by the Company pursuant to this
Agreement has not been filed with the Commission on or before the Target
Deadline or has not been declared effective by the Commission on or before the
Effectiveness Deadline (either event, a “Registration Default”),

27



--------------------------------------------------------------------------------



 



then following such Registration Default and until such Registration Default is
cured by the Company filing such Registration Statement with the Commission or
such Registration Statement being declared effective by the Commission, as
applicable (a “Registration Cure”), the Company shall pay to each Purchaser an
amount (the “Default Payment”) equal to the product of (x) one thirtieth
(1/30th) of one percent (1%) of the purchase price paid by such Purchaser on the
Closing Date, multiplied by (y) the number of days which elapse between the date
of the Registration Default and the date of the Registration Cure (the
“Registration Default Period”), provided, however, that in no event shall the
payments to which a Purchaser shall be entitled pursuant to this Section 5.5
exceed twelve percent (12.0%) of the total purchase price paid by such Purchaser
hereunder.

     (b) Notwithstanding the foregoing, if the sole reason why the Registration
Statement has not been filed on or before the Target Deadline or has not become
effective on or before the Effectiveness Deadline is because any of the
Purchasers did not provide the Company with information which is required to be
disclosed in the Registration Statement and which the Company requested such
Purchaser to so provide in writing at least ten (10) days prior to the Target
Deadline or the Effectiveness Deadline, as applicable, the Target Deadline and
the Effectiveness Deadline shall be extended until the later of (i) ten
(10) days after the information has been provided to the Company or (ii) ten
(10) days after the date which otherwise would be the Target Deadline or the
Effectiveness Deadline, as applicable, and the Company’s obligation to pay the
Default Payment will not begin to accrue until after the extended Target
Deadline or Effectiveness Deadline, as applicable.

     (c) The Default Payment shall be paid in cash, at the end of each 30-day
period following the Registration Default.

     5.6 Indemnification and Contribution.

     (a) For the purpose of this Section 5.6:

     (i) The term “Selling Shareholder” shall include a Purchaser and its
officers, directors, trustees, partners and members and successors and assigns
and any Person which controls the Purchaser and the officers, directors,
trustees, partners and members of any such Person; and

     (ii) The term “Registration Statement” shall include the Registration
Statement to be filed pursuant to Section 5.1 hereof and any final prospectus,
supplement or amendment included in or relating to the Registration Statement.

     (b) The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Person may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon any untrue statement or alleged
untrue statement of a material fact contained in a Registration Statement or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arise out of any failure by the Company to fulfill any undertaking included in a
Registration Statement and the Company will

28



--------------------------------------------------------------------------------



 



reimburse such Selling Shareholder for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, any such
untrue statement or omission made in such Registration Statement in reliance
upon written information furnished to the Company by or on behalf of such
Selling Shareholder expressly for use in preparation of the Registration
Statement, or the failure of such Selling Shareholder to comply with the
covenants and agreements contained in Sections 4.1, 5.2 and 5.3 hereof
respecting sale of any Registrable Securities or any statement or omission in
any prospectus that is corrected or made not misleading in any subsequent
prospectus that was delivered to the related Purchaser prior to the pertinent
sale or sales by such Purchaser.

     (c) Each Purchaser agrees to indemnify and hold harmless the Company (and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, and each of its officers and directors who sign the
Registration Statement) from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any failure to comply with the
covenants and agreements contained in Sections 4.1, 5.2 and 5.3 hereof
respecting sale of any Registrable Securities, or any untrue statement or
alleged untrue statement of a material fact contained (or incorporated by
reference), or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in the Registration Statement on the effective date thereof if such
untrue statement was made in reliance upon and in conformity with written
information furnished by or on behalf of such Purchaser for use in preparation
of such Registration Statement. Such Purchaser will reimburse the Company (or
such officer, director or controlling person), as the case may be, for any legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend any such action, proceeding or claim. In no event shall the liability
of such Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

     (d) Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5.6, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person, such
indemnifying person shall be entitled to participate therein, and, to the extent
it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person. After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof; provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person, the indemnified person shall be
entitled to retain its own counsel (in addition to local counsel) at the expense
of such indemnifying person; provided, further, that no indemnifying person
shall be responsible

29



--------------------------------------------------------------------------------



 



for the fees and expenses of more than one separate counsel for all indemnified
parties. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but, if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party or parties in accordance with
the provisions of this Section 5.6.

     (e) If the indemnification provided for in this Section 5.6 from the
indemnifying person is determined by a court of competent jurisdiction to be
unavailable to an indemnified person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
person, in lieu of indemnifying such indemnified person, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying person and indemnified persons in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying person and indemnified persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission, has been made by, or relates to information supplied by,
such indemnifying person or indemnified persons, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in this Section 5.6, any
reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
Section 5.6(e) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding paragraph. Notwithstanding the provisions of
this Section 5.6(e), no Purchaser shall be required to contribute any amount in
excess of the dollar amount of the gross proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such contribution
obligation. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

     5.7 Termination of Conditions and Obligations. The conditions precedent
imposed by Article 2 or this Article 5 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.

     5.8 Information Available. So long as a registration statement is effective
covering the resale of any Registrable Securities of a Purchaser, the Company
will furnish to such Purchaser:

30



--------------------------------------------------------------------------------



 



     (a) As soon as practicable after available (but in the case of the
Company’s Annual Report on Form 10-K, within 120 days after the end of each
fiscal year of the Company), one copy of (i) its Annual Report on Form 10-K or
equivalent form (which shall contain financial statements audited in accordance
with generally accepted accounting principles by a firm of certified public
accountants), and (ii) a full copy of the particular registration statement
covering the Registrable Securities of such Purchaser which are registered
thereby (the foregoing, in each case, excluding exhibits);

     (b) Upon the reasonable request of such Purchaser, any exhibits excluded by
the parenthetical to clause (ii) of subparagraph (a) of this Section 5.8 and all
other information that is made available to shareholders; and

     (c) Upon the reasonable request of such Purchaser, an adequate number of
copies of the prospectuses to supply to any other party requiring such
prospectuses;

and the Company, upon the reasonable request of such Purchaser, will meet with
such Purchaser or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the registration statement
covering such Registrable Securities and will otherwise cooperate with such
Purchaser conducting an investigation for the purpose of reducing or eliminating
such Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters.

ARTICLE 6 — MISCELLANEOUS

     6.1 Fees and Expenses. Each of the parties hereto shall be responsible for
their own expenses incurred in connection with the negotiation and Closing of
the purchase and sale of Securities contemplated hereby, provided that, to the
extent set forth in Section 3.1(i) hereof, the Company shall pay (or reimburse
the Purchasers for) the reasonable costs and expenses, including reasonable
attorneys’ fees, incurred by the Purchasers in connection with the negotiation
of the Transaction Documents and the Closing of the Transactions. The Company
shall reimburse the Purchasers for up to $10,000 of their reasonable
out-of-pocket expenses incurred in connection with the procedures in Section 5.1
hereof, including reasonable fees and expenses, if any, of one counsel or other
advisors to all of the Purchasers upon delivery to the Company of reasonable
documentation setting forth such out-of-pocket expenses. In connection with the
foregoing, ________may withhold $10,000 from its purchase price for the
Securities at the Closing for reasonable attorneys’ fees and expenses in
connection with the negotiation of the Transaction Documents and in connection
with the procedures in Section 5.1 hereof.

     6.2 Binding Agreement; Assignment. This Agreement shall be binding upon,
and shall inure solely to the benefit of, each of the parties hereto, and each
of their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No Purchaser may assign any of its rights or obligations
hereunder to any other person or entity without the prior written consent of the
Company, which shall not be unreasonably withheld.

31



--------------------------------------------------------------------------------



 



     6.3 Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and may be amended
only by written execution by all parties. By executing this Agreement below,
each Purchaser agrees to be bound by all of the terms, provisions, warranties,
covenants and conditions contained herein. Upon acceptance by the Company, this
Agreement shall be binding on all parties hereto.

     6.4 Governing Law; Consent To Jurisdiction. EXCEPT AS TO MATTERS GOVERNED
BY THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE AND DECISIONS THEREUNDER
OF THE DELAWARE COURTS APPLICABLE TO DELAWARE CORPORATIONS, WHICH SHALL BE
GOVERNED BY SUCH LAWS AND DECISIONS, THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF ILLINOIS. FURTHERMORE, EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

     6.5 Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first class registered or
certified mail, or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

         

  if to the Company, to:   Electric City Corp.

      1280 Landmeier Road

      Elk Grove Village, Illinois 60007

      Attn: Jeffrey Mistarz, Chief Financial Officer
 
            with a copy (which shall not constitute notice hereunder) mailed to:
 
       

      Schwartz, Cooper, Greenberger & Krauss, Chartered

      180 North LaSalle Street, Suite 2700

      Chicago, Illinois 60601

      Attn: Andrew H. Connor, Esq.

or to such other person at such other place as the Company shall designate to
the Purchasers in writing in accordance herewith; and if to any Purchaser, to
such Purchaser, at its address as set forth at the end of this Agreement, or at
such other address as such Purchaser designate to the Company in writing in
accordance herewith.

     6.6 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be deemed but one and the same instrument and
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart for each of the parties hereto. Delivery by facsimile by any of the
parties hereto of an executed counterpart of this Agreement shall be effective
as an original executed counterpart hereof and shall be deemed a representation
that an original executed counterpart hereof will be delivered.

32



--------------------------------------------------------------------------------



 



     6.7 Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

     6.8 WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.

[Balance of page intentionally left blank; signature pages follow.]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     

  ELECTRIC CITY CORP.
 
   

  By:                                                            

  Name: Jeffrey Mistarz

  Title: Chief Financial Officer & Treasurer

34



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

By:                                                                            
Name:
Title:
Address:                                                                  

                                                                                

Telephone:                                                                  

Facsimile:                                                                  

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)


                                                                                

Address of Nominee:

                                                                                

                                                                                

Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

AMEX Affiliation or Association of Purchaser, if any:

                                                                                

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

             
                                                                   

By:                                                                            
Name:
Title:
Address:                                                                  

                                                                                

Telephone:                                                                  

Facsimile:                                                                  

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)


                                                                                

Address of Nominee:

                                                                                

                                                                                

Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

AMEX Affiliation or Association of Purchaser, if any:

                                                                                

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

By:                                                                            
Name:
Title:
Address:                                                                  

                                                                                

Telephone:                                                                  

Facsimile:                                                                  

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)


                                                                                

Address of Nominee:

                                                                                

                                                                                

Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

AMEX Affiliation or Association of Purchaser, if any:

                                                                                

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

         
                                                                       

By:                                                                            
Name:
Title:
Address:                                                                  

                                                                                

Telephone:                                                                  

Facsimile:                                                                  

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)


                                                                                

Address of Nominee:

                                                                                

                                                                                

Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

AMEX Affiliation or Association of Purchaser, if any:

                                                                                

38



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written:

         
                                                                       

By:                                                                            
Name:
Title:
Address:                                                                  

                                                                                

Telephone:                                                                  

Facsimile:                                                                  

Nominee (name in which Securities are to be registered, if different than name
of the Purchaser)


                                                                                

Address of Nominee:

                                                                                

                                                                                

Taxpayer ID Number:                                                             
(if acquired in the name of a nominee, the Taxpayer ID number of such nominee)

AMEX Affiliation or Association of Purchaser, if any:

                                                                                

39



--------------------------------------------------------------------------------



 



SCHEDULE I

SCHEDULE OF INVESTORS

                              Number of     Number of         Investor   Common
Shares     Warrant Shares     Purchase Price  
[          ]
                       
[          ]
                       
[          ]
                       
Telephone: ( ) ___-____
                       
Facsimile: ( ) ___-____
                       
Email: __________________
    2,222,222       1,111,111 1   $ 2,000,000  
[          ]
                       
[          ]
                       
[          ]
                       
Telephone: ( ) ___-____
                       
Facsimile: ( ) ___-____
                       
Email: __________________
    1,111,111       555,556 2   $ 1,000,000  
[          ]
                       
[          ]
                       
[          ]
                       
Telephone: ( ) ___-____
                       
Facsimile: ( ) ___-____
                       
Email: __________________
    2,222,222       1,111,111 3   $ 2,000,000  
[          ]
                       
[          ]
                       
[          ]
                       
Telephone: ( ) ___-____
                       
Facsimile: ( ) ___-____
                       
Email: __________________
    138,889       69,444 4   $ 125,000  
[          ]
                       
[          ]
                       
[          ]
                       
Telephone: ( ) ___-____
                       
Facsimile: ( ) ___-____
                       
Email: __________________
    555,556       277,778 5   $ 500,000  
Total:
    6,250,000       3,125,000     $ 5,625,000  



--------------------------------------------------------------------------------

1   Of these, 364,444 warrants will not be exercisable for 6 months from the
date of issuance.   2   Of these, 182,223 warrants will not be exercisable for
6 months from the date of issuance.   3   Of these, 364,444 warrants will not be
exercisable for 6 months from the date of issuance.   4   Of these, 22,778
warrants will not be exercisable for 6 months from the date of issuance.   5  
Of these, 91,111 warrants will not be exercisable for 6 months from the date of
issuance.

 